Case 6:21-cr-00064-PGB-GJK Document 38 Filed 05/18/21 Page 1 of 1 PageID 132




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                      CLERK’S MINUTES
                                      Status Conference

                          Case Number: 6:21-cr-64-PGB-GJK


UNITED STATES OF AMERICA                         Government’s
                                                 Counsel:  Terry Livanos covering for
                     Plaintiff,                            Karen Gable

v.

Todd Engles                                      Defense
                                                 Counsel:      Ali Kamalzadeh
                     Defendant.

 Judge:                Paul G. Byron           Court           Koretta Stanford
                                               Reporter        stanarm2014@gmail.com

 Deputy Clerk:         Grace Farey             Interpreter:    N/A
 Date:                 May 18, 2021            Time:           4:39 PM – 4:45 PM
                                                               TOTAL: 6 minutes

Case called. Appearances taken.

Estimated length of trial: 3-4 days

The parties believe the case will resolve with a plea.

Oral Motion to Continue Trial by the defense. The Court grants the motion. The Court
sets the case for trial on September 20, 2021. A status conference is set for August 16,
2021.

After considering all the factors, including those set forth in 18 U.S.C. § 3161(h)(7)(B),
and for the reasons stated on the record at the status conference, the Court finds that
the ends of justice served by granting such a continuance outweigh the best interest of
the public and the defendant in a speedy trial. The Court, therefore, determines that the
time from today until and including September 29, 2021 shall be "excludable time"
pursuant to 18 U.S.C. § 3161(h).

The government shall file a Notice on the docket once discovery disclosures have been
completed.
